PER CURIAM:
El menor de edad aquí en controversia fue detenido el 20 de mayo de 1982 por agentes de la Policía de Puerto Rico en relación con una supuesta infracción a la Ley de Sustancias Controladas. Ese día fue citado, en forma verbal, para que compareciera ante el tribunal de instancia el día 27 de mayo de 1982 en relación con la vista judicial de determinación de causa probable que dispone la Regla 5.1 de las Reglas de Procedimiento para los Asuntos Cubiertos por la Ley Núm. 97 de 23 de junio de 1955, comúnmente conocida como la Ley de Menores, Reglas en vigor desde el 30 de julio de 1959, según han sido subsiguientemente enmendadas. A la referida vista el menor asistió acom-pañado de su señora madre. Celebrada la misma, el tribunal de instancia encontró causa probable, ordenándose la radicación de la correspondiente querella. Mediante moción de fecha 29 de junio de 1982, abogados de Servicios Legales de Puerto Rico, Inc. en representación del menor alegaron que;
La determinación de causa probable del 27 de mayo de 1982 es nula por cuanto:
a) Viola las disposiciones de la Ley #121 del 12 de junio de 1980, en cuanto ella requiere expresamente representación legal para el menor.
b) Niega la garantía constitucional del debido procedi-miento de ley porque:
1— no se proveyó debida notificación con suficiente ante-lación al señalamiento de la vista, que permitiese al menor *500prepararse para la misma y ejercitar cabalmente los dere-chos que la Ley #121, supra, le concede.
2— se incumplió con las disposiciones de la Ley #121 ci-tada, que garantizan derechos fundamentales de libertad (representación legal, contrainterrogatorio y presentación de prueba), los cuales quedan protegidos bajo la cláusula constitucional del debido procedimiento de ley.
En la súplica de la referida moción, la representación legal del menor solicitó de instancia el que:
a) se sirva señalar vista para la discusión de la presente moción;
b) suspenda la vista en su fondo señalada para el 6 de julio de 1982;
c) anule la determinación de causa probable hecha el 27 de mayo de 1982;
d) ordene la celebración de una vista preliminar para determinar causa probable en la cual se cumpla cabalmente con lo dispuesto en la Ley #121 del 12 de junio de 1980.
e) ordene que la vista a que se refiere el inciso (d), ante, se notifique formalmente al menor con por lo menos diez días de antelación, para éste tener una oportunidad razonable de preparar su causa e implementar sus derechos bajo la citada Ley #121.
La Sala de Asuntos de Menores de Guayama del Hon. Tribunal Superior de Puerto Rico, previa celebración de vista, declaró sin lugar la moción radicada, por el funda-mento de que “El propio menor admitió en la silla de testi-gos que le habían hecho las advertencias de ley los agentes que intervinieron con él en la primera etapa y además que le hablaron de los abogados de Servicios Legales antes de la vista, a señalarse en el Tribunal el día 27 de mayó”. (Énfasis suplido.) Habiendo acudido ante este Tribunal la represen-tación legal del menor imputándole error al tribunal de instancia al así actuar, expedimos el correspondiente auto de certiorari. Estando en condiciones de resolver el recurso, procedemos a así hacerlo. (1)
*501I
La razón de pedir del menor recurrente tiene su raíz en la enmienda que sufriera la citada Regla 5.1 mediante la Ley Núm. 121 de 12 de junio de 1980, la cual, en lo perti-nente, dispone en la actualidad que:
Previo a la radicación de la querella en el interés del menor, el Tribunal celebrará una vista judicial de determi-nación de causa probable. Dicha vista será presidida por un juez del Tribunal de Primera Instancia o Juez Municipal. En dicha vista el menor tendrá derecho a estar representado por abogado, podrá contrainterrogar testigos y ofrecer prueba en su favor. (Énfasis suplido.)
La posición del recurrente es a los efectos de que en vir-tud de la disposición legal antes citada, él no solamente tenía derecho a estar asistido de abogado en la vista del 27 de mayo de 1982, sino que debió haber sido “previa, opor-tuna y adecuadamente notificad[o]” sobre esos derechos y que cualquier vista de determinación de causa probable en relación con la cual no se le haya hecho a un menor las co-rrespondientes advertencias o se haya celebrado la misma sin la presencia de un abogado, es totalmente nula.
Un análisis de la intención legislativa respecto a la Ley Núm. 97 de 23 de junio de 1955, comúnmente conocida como la Ley de Menores, de la Ley Núm. 121 de 12 de junio de 1980, de los principios generales que rigen la materia de interpretación de las leyes, y de la doctrina y jurisprudencia aplicables, nos inclina hacia la posición de que, a pesar de que en parte le asiste la razón al recurrente, la enmienda producida por la referida Ley Núm. 121 no tiene el alcance y consecuencia que éste propugna.
*502El procedimiento que se establece en la llamada Ley de Menores para bregar con el problema del menor que se extravía es sui géneris. R.A.M. v. Tribunal Superior, 102 D.P.R. 270 (1974). Ello queda palpablemente demostrado por disposiciones como la del Art. 11 de la referida ley, 34 L.P.R.A. sec. 2011, en la que se establece que este procedimiento nunca podrá considerarse como de naturaleza criminal, no puede aparejar la pérdida de derechos civiles y no puede considerarse nunca al menor como un criminal o convicto, como tampoco podrá tomarse en consideración para cualquier solicitud de empleo o nombramiento para un puesto o cargo dentro del servicio público.
Debemos mantener presente que al interpretar una ley hay que tener siempre en cuenta el propósito que motivó al legislador a aprobar la misma. Cirino v. Fuentes Fluviales, 91 D.P.R. 608 (1964). Se expresa en la exposición de motivos de la Ley Núm. 97 que el “propósito de esta ley es proveer a los niños abandonados o desajustados, preferiblemente en sus hogares, la atención y orientación necesarias para su bienestar, en armonía con el interés público; mantener y fortalecer las relaciones de dichos niños con sus familiares; privar provisional o permanentemente a los padres de la custodia de un niño solamente cuando el bienestar de éste o el interés público lo justifiquen, y brindarle, en la medida que sea posible, la orientación y atención que debió recibir en su hogar”. (Énfasis suplido.)
El legislador al aprobar esta ley nunca tuvo en su mente el establecer un procedimiento de tipo adversativo —como en el caso de los adultos— en donde el menor tendría que comparecer ante un tribunal a defenderse, asistido de un abogado, de las imputaciones que le hiciera un funcionario en nombre del Estado y en donde la función principal del magistrado que presida el procedimiento fuera la de resolver sobre culpabilidad o inocencia. (2)
*503Lejos de ello, como hemos visto, la función del magistrado en el tribunal de menores, por mandato expreso de la ley, más bien se asemeja a la de un segundo padre, imponiéndole a éste el deber y la obligación de orientar al máximo al menor, ayudándolo en todo lo que esté a su alcance, teniendo como objetivo principal los mejores intereses del menor, sin poder considerarlo y tratarlo como a un delincuente común y corriente. Mientras que en el procedimiento criminal referente a adultos el tribunal tiene que tener en mente el castigo al delincuente y la rehabilitación de éste, en el procedimiento establecido por la Ley Núm. 97 no existe, como objetivo, el castigo del menor; sólo existe, como meta, el bienestar del menor.
En resumen, ha imperado siempre en nuestro ordena-miento jurídico “la norma de separación entre los procedi-mientos relativos a menores y los procesos penales aplica-bles a adultos, y hemos señalado . . . que aquéllos no se considerarán de naturaleza criminal, sino que gozan de una naturaleza especial sui generis”. Pueblo ex rel. L.V.C., 110 D.P.R. 114, 124 (1980).
Ello, obviamente, fue la razón de ser de la doctrina a los efectos de que las garantías constitucionales que puede reclamar un menor en estos procedimientos se determinan de los requisitos del debido procedimiento y trato justo, y no de la aplicación directa de las diversas cláusulas constitucionales que garantizan tales derechos en procedimientos criminales ordinarios. ELA en Interés R.M.R., 83 D.P.R. 242, 248 (1961).
Es correcto que la referida Ley Núm. 121, al enmendar la Regla 5.1 antes citada, no sólo estableció una “vista judicial de determinación de causa probable”, sino que dispuso que en dicha vista el menor “tendrá derecho a estar representado por abogado, podrá contrainterrogar testigos y ofrecer prueba en su favor”.
De la exposición de motivos de la citada Ley Núm. 121 surge la preocupación del legislador con él procedimiento *504hasta entonces vigente, mediante el cual la determinación de causa probable se hacía a base de la investigación e informe de un trabajador social. Ello tenía el efecto, según el legislador, de que se radicaran “anualmente ante las Salas de Menores infinidad de casos en los que no existe prueba suficiente para sostener la radicación de una que-rella . . Ello causó que el legislador, al aprobar la Ley Núm. 121, tuviera como objetivo principal el establecer, en protección adicional de los derechos de los menores, un sis-tema en donde la determinación de causa probable para la radicación de una querella contra un menor fuera una “fun-ción de la exclusiva competencia de los miembros de la judicatura, desde el examen de testigos hasta la determi-nación final”.
Dicha vista judicial, sin embargo, no existe por sí sola y en el vacío. Aunque de nueva creación, es parte integrante de la Ley de Menores. El propósito de la referida Ley y la función del juez que preside la vista siguen siendo los mismos: actuar en interés del menor. El abogado que se le provee al menor en dicha vista judicial obviamente está allí para ayudar al magistrado en el descargo de esa responsabilidad. Su comparecencia no tiene el efecto de convertir el procedimiento en uno de tipo adversativo ni cambia, como por arte de magia, la naturaleza del mismo. Con el abogado o sin él, el menor sigue contando con la protección de la ley, que le impone al magistrado, como dijimos anteriormente, el deber y la obligación de tener siempre como guía el bienestar del menor.
No empece lo anteriormente expresado, no hay duda de que la Ley Núm. 121 concede al menor el derecho de estar asistido de abogado en dicha vista, de contrainterrogar a los testigos y de presentar prueba. El ejercicio de un derecho, de ordinario, presupone el estar notificado sobre el mismo previa, oportuna y adecuadamente. (3) En *505consecuencia, resolvemos que las autoridades que detienen a un menor y lo citan para la celebración de la vista judicial de determinación de causa probable vienen en la obligación, en adición a informarle al menor sobre la falta que se le imputa, de advertirle a éste sobre los derechos que le concede la citada Ley Núm. 121. Consideramos que es una norma saludable que redunda en beneficio del menor y que “los requisitos del debido procedimiento y trato justo”, ELA en Interés R.M.R., supra, pág. 248, así exigen que se haga. Sobre todo cuando consideramos que ello no resulta oneroso para las autoridades concernidas; se trata de unas simples advertencias. (4)
Dicho derecho —el cual es uno de los relacionados con el “derecho a un juicio justo e imparcial”— puede ser objeto de renuncia, siempre y cuando dicha renuncia sea hecha consciente e inteligentemente, correspondiéndole la obligación de así establecerlo al Estado. Schneckloth v. Bustamonte, 412 U.S. 218 (1973); Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982). Los tribunales de instancia, al enfrentarse al planteamiento aquí en controversia, deberán resolver el mismo de acuerdo con los hechos de cada caso en particular. Recordando que, éste no es un procedimiento de tipo adversativo y que la función principal del tribunal en el mismo es velar por el interés del menor, deberán mantener presente que la cuestión primaria por resolver es si dentro del procedimiento observado en el caso en específico, a la luz de la totalidad de las circunstancias presentes, el menor fue adecuadamente informado de los derechos que le asisten y de la falta que se le imputó, y si tuvo una razonable oportunidad de defenderse de la misma y de presentar su versión de los hechos.
*506En consecuencia y en relación con aquellos casos que a la fecha de la presente opinión estén pendiéntes en instancia de la celebración de la vista adjudicativa, se ordenará, como norma general, la celebración de una nueva vista dé determinación judicial de causa probable en los casos en que no se le hubiera hecho al menor las advertencias correspondientes a los derechos concedidos por la citada Ley Núm. 121; excepción hecha en el caso en que el menor, no obstante no haber sido advertido de dichos derechos, haya comparecido a la referida vista asistido de abogado y el tribunal concluya, examinadas las circunstancias específicas, que los derechos del menor estuvieron adecuada y efectivamente protegidos. Tampoco procederá la celebración de una nueva vista en el caso en que, habiendo sido advertido el menor de sus derechos bajo la Ley Núm. 121, independientemente del hecho de que no estuviera asistido de abogado en la vista ya celebrada de causa probable, el tribunal concluya que medió una renuncia consciente e inteligente de los mismos. En ningún caso procederá el archivo y sobreseimiento definitivo del procedimiento.
En relación con aquellos casos en que ya se celebró a nivel de instancia la vista adjudicativa de la querella, la situación es completamente distinta. Resolvemos que en dichas situaciones no procede la celebración de una nueva vista de causa probable, independientemente de que el menor fuera advertido o no de los derechos concedidos por la Ley Núm. 121 y de que estuviera asistido o no de abo-gado. Entendemos que el posible perjuicio que por ello haya podido sufrir el menor queda subsanado dado el caso de que en la vista adjudicativa estuvo asistido de abogado, tuvo la oportunidad de contrainterrogar los testigos y de presentar prueba a su favor. Dicha conclusión queda fortalecida si recordamos que la razón principal por la cual el legislador estableció, mediante la citada Ley Núm. 121, la vista judicial de determinación de causa probable fue para evitar el que se radicaran “ante las Salas de Menores infinidad de *507casos en los que no existe prueba suficiente para sostener la radicación de una querella. .. ”. Si la prueba desfilada en la vista adjudicativa fue, en opinión del tribunal, suficiente para encontrar al menor incurso en la falta imputada, ob-viamente era más que suficiente para la determinación de causa probable.
r-H l — H
Resolvemos el presente recurso a la luz de lo arriba expuesto y sus hechos específicos. Un examen cuidadoso de la transcripción que se hiciera de la declaración que el menor prestara en la vista que celebrara el tribunal de instancia revela que, a pesar de que es correcta la con-clusión a la que llegó dicho tribunal a los efectos de que los agentes de la Policía de Puerto Rico “le hablaron [al menor] de los abogados de Servicios Legales antes de la vista, a señalarse en el Tribunal el día 27 de mayo” (énfasis su-plido), dichas advertencias no fueron lo completas, claras y específicas que deben ser de ordinario. Siendo ello así, no puede resolverse que el menor renunciara a esos derechos en forma consciente e inteligente. En vista de ello, y habiéndose celebrado la vista judicial de determinación de causa probable sin que el menor estuviera asistido de abo-gado y estando el caso todavía pendiente de la celebración de la vista adjudicativa, procede que se celebre una nueva vista judicial sobre causa probable.
Por las razones expuestas, se revoca la resolución de fecha 6 de julio de 1982 que emitió el tribunal de instancia en el presente caso y se devuelve el mismo para la continuación de los procedimientos correspondientes.
El Juez Presidente Señor Trías Monge concurre en el resultado sin opinión y el Juez Asociado Señor Negrón García emitió opinión concurrente y disidente.
*508-0-

 Nos preocupa el señalamiento que hace el amicus curiae en su alegato a los *501efectos de que distintas salas del tribunal de primera instancia han resuelto el referido planteamiento en diferentes formas. Se nos señala que algunas salas han anulado la determinación de causa probable y han ordenado la celebración de una nueva vista; otras han llegado al extremo de ordenar el archivo y sobreseimiento de todo el procedimiento.


 De ello no ser así, no tendría lógica alguna ni razón de ser el haber estable-cido un tribunal para bregar exclusivamente con asuntos de menores, totalmente separado del tribunal de adultos.


 McBride v. Jacobs, 247 F.2d 595 (1957).


 Sería conveniente que dichas advertencias, además de serles explicadas al menor verbalmente, se hicieran formar parte del impreso que se utiliza para la citación del menor para la vista judicial de determinación de causa probable. Ello no sólo es una garantía adicional de que el menor y su familia serán informados de dichos derechos, sino que sirve como constancia de ello.